       Case 1:18-cr-00693-RMB Document 94 Filed 05/28/19 Page 1 of 3

                            7621 13th Avenue, Brooklyn NY 11228
                                     Office: 718.305.1702
                                      Fax: 718.395.1732



                                                            May 28, 2019


VIA ECF

The Honorable Richard M. Berman
United States District Judge,
Southern District of New York
500 Pearl Street
New York, NY 10007


Re: United States v. Owens, et al., 18 Cr. 693 (RMB)


Dear Judge Berman:


      We represent the defendant, Attorney Ramses Owens, in the above-
referenced matter and write in advance of the status conference scheduled for
May 29, 2019, at noon. It is known to the Court that Attorney Ramses Owens
is absent from these proceedings because of a judicial order issued by a judge
in the Republic of Panama preventing his departure.
      Recently, it has been brought to our attention by Attorney Marcela Arauz
Quintero, defense counsel for Attorney Ramses Owens in the Republic of
Panama, that the U.S. Attorney's Office for the Southern District of New York
via the U.S. - Panama Mutual Assistance in Criminal Matters Treaty, has
unlawfully obtained data and communication records of the personal mobile
phone of Attorney Ramses Owens, while they were fully aware Attorney
Ramses Owens was represented by the undersigned counsels. It is important


                                      1
          Case 1:18-cr-00693-RMB Document 94 Filed 05/28/19 Page 2 of 3

                              7621 13th Avenue, Brooklyn NY 11228
                                       Office: 718.305.1702
                                        Fax: 718.395.1732



to note that Attorney Ramses Owens was forced to comply with the request of
the U.S. Attorney's Office for Southern District of New York under the threat
of arrest by the Panamanian Authorities. Despite the fact that the United
States Attorney’s Office for the Southern District of New York knew Attorney
Ramses Owens was represented, defense counsels for Attorney Ramses Owens,
did not receive any notice from the U.S. Attorney's Office for the Southern
District of New York of their attempt to obtain personal information from our
client.
      In addition, upon a request made by U.S. Attorney's Office for the
Southern District of New York, the bank accounts of Revack Holdings
Foundation held in Credicorp Bank were seized by the Public Ministry of the
Republic of Panama on or about the week of March 25 to March 29 of 2019.
Under the circumstances, the Public Ministry of the Republic of Panama is
acting as the agent of the U.S. Attorney's Office for the Southern District of
New York.
      To this end, the undersigned counsels were not provided with an order
and/or correspondence from this Court ordering a valid search of Attorney
Ramses Owens’ personal property, including but not limited to his cellular
phone. As such, the United States Attorney’s Office for the Southern District
of New York is utilizing the Panamanian authorities to circumvent the law, a
direct contradiction to the basic four principles of our judicial system; equal
justice under the law, due process of law, the adversary system of justice, and
the presumption of innocence unless proven guilty.




                                        2
       Case 1:18-cr-00693-RMB Document 94 Filed 05/28/19 Page 3 of 3

                             7621 13th Avenue, Brooklyn NY 11228
                                      Office: 718.305.1702
                                       Fax: 718.395.1732



      In sum, if the United States Government wants to prosecute in the
United States, they must adhere to the laws and rules of the United States
legal system and not cherry pick the laws that are convenient to prosecute.
      Notwithstanding Attorney Ramses Owens’ absence, we respectfully
request that the Court permit his counsels to appear and participate in the
status conference previously mentioned supra. The filing of this letter with the
Court shall NOT waive any jurisdictional defenses, of which Attorney Ramses
Owens may elect to raise in his defense in the future.


Respectfully submitted,



/s/Jeremy Iandolo                          /s/ Charlie Carrillo
Jeremy Iandolo, Esq.                       Charlie Carrillo, Esq.
7621 13th Ave                              259 West Patrick Street
Brooklyn, New York 11228                   Frederick, MD 21701
E-mail: jiandolo@jiandololaw.com           E-mail: charlie@carrillobrux.com
Phone: 718-303-0802                        Phone: 301.378.8595




                                       3
